DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites the limitation “the chair being configured such that the left and right springs collectively support the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface” in lines 27 to 29.  It can be seen in the drawings (e.g. Figures 1 and 3) that the left and right springs (210, 310) are supported at their undersides by left and right bases, respectively.  As the springs are supported by bases, it does not appear that the springs are capable of collectively supporting the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface, without the bases.  It appears that if the bases were removed from their supporting configuration under the springs, the chair would no longer have the structural stability to support the frames.  As such, it is not clear how the shown invention is capable of meeting the cited limitation.  In view of the present claim language, enablement is lacking.  The remaining claims are rejected as each depends from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057).
The primary reference shows all claimed features of the instant invention with the exception of the chair being foldable and having a plurality of cross supports being operatively pivotally connected to the left and right frames to enable movement of the left and right frames between an expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance (claim 1); wherein the plurality of cross supports comprise a pair of cross supports pivotally attached to each other in a crossed manner (claim 7); wherein the plurality of cross supports further comprises a plurality of linkages (claim 8).
In the primary reference, note a chair (10) comprising: a left frame (left 35, left 48, left ½ of 47); a right frame (right 35, right 48, right ½ of 47); a left base (left 22, left 46, left ½ of 45, left 20, left 32, left 33, left 14, left 21, left 31, left 13), a right base (right 22, right 46, right ½ of 45, right 20, right 32, right 33, right 14, right 21, right 31, right 13), a left spring (49); a right spring (49); and a pliant membrane (36); the left spring comprising a left forward spring portion (front end of 49), a left rearward spring portion (rear end of 49) and a left intermediate spring portion (portion between the front and rear ends of 49), the left intermediate spring portion being between the left forward and rearward spring portions and extending from the left forward spring portion to the left rearward spring portion (see Figure 3), one of the left forward and rearward spring portions being fixedly secured to the left base and the other of the left forward and rearward spring portion being fixedly secured to the left frame (see Figure 3), the left spring being secured to the left base and the left frame in a manner such that the left intermediate spring portion is capable of deflecting relative to the left base and relative to the left frame (see Figure 7) to enable back and forth movement of the left frame relative to the left base between a left frame first position (broken lines) and a left frame second position (solid lines); the right spring comprising a right forward spring portion (front end of 49), a right rearward spring portion (rear end of 49) and a right intermediate spring portion (portion between the front and rear ends of 49), the right intermediate spring portion being between the right forward and rearward spring portions and extending from the right forward spring portion to the right rearward spring portion (see Figure 3), one of the right forward and rearward spring portions being fixedly secured to the right base and the other of the right forward and rearward spring portions being fixedly secured to the right frame (see Figure 3), the right spring being secured to the right base and the right frame in a manner such that the right intermediate spring portion is capable of deflecting relative to the right base and relative to the right frame (see Figure 7) to enable back and forth movement of the right frame relative to the right base between a right frame first position (broken lines) and a right frame second position (solid lines); the pliant membrane being operatively connected to portions of the left and right frames such that in the use (equivalent to the expanded) position the pliant membrane is configured to provide a seating surface for supporting a user (see Figure 1); the chair being configured such that a user seated on the seating surface with the left and right frames in the expanded position may move back and forth to move the left and right frames relative to the left and right bases between the left and right frame first and second positions (see Figure 7).
Regarding claim 2, note the left base comprises a left base support (left ½ of 45, left 46), the left frame comprises a left frame support (left ½ of 47, left 48), the right base comprises a right base support (right ½ of 45, right 46), and the right frame comprises a right frame support (right ½ of 47, right 48).  See Figure 3.
Regarding claim 3, note the left spring is fixedly secured to the left base support and the left frame support, and the right spring is fixedly secured to right base support and the right frame support.  See Figure 3.
Regarding claim 4, note the left spring constitutes a plate or a bar, and the right spring constitutes a plate or bar.  Note “leaf springs 49”, as set forth in line 21 of column 4.  Also, note Figure 3.
Regarding claim 5, note the left base comprises a left front ground support (left 14) and a left rear ground support (13); the right base comprises a right front ground support (right 14) and a right rear ground support (right 13).
Regarding claim 6, note the left spring is fixedly secured to a forward portion of the left base and fixedly secured to a forward portion of the left frame; and the right spring is fixedly secured to a forward portion of the right base and fixedly secured to a forward portion of the right frame.  See Figures 2 and 3.
The secondary reference teaches configuring a chair as foldable (see line 3 of column 1) and having a plurality of cross supports (front 40, 40, 46, 46 and rear 40, 40, 46, 46) being operatively pivotally connected to left and right frames (7, 7) to enable movement of the left and right frames between an expanded position (Figure 1) and a collapsed position (Figure 8), wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance; wherein the plurality of cross supports comprise a pair (40, 40) of cross supports pivotally attached to each other in a crossed manner (see Figure 3); wherein the plurality of cross supports further comprises a plurality of linkages (each member 40 and 46 is a linkage).
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the primary reference in view of the teachings of the secondary reference by configuring the chair as foldable, and adding a plurality of cross supports that are operatively pivotally connected to the left and right frames to enable movement of the left and right frames between the use or expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance (claim 9); wherein the plurality of cross supports comprise a pair of cross supports pivotally attached to each other in a crossed manner (claim 15); wherein the plurality of cross supports further comprises a plurality of linkages (claim 16).  This modification conventionally provides the chair with a folding or collapsing capability, which enhances storage or transport of the chair when not in use.

Claims 9-21, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057).
The primary reference shows all claimed features of the instant invention with the exception of the chair being foldable and having a plurality of cross supports being operatively pivotally connected to the left and right frames to enable movement of the left and right frames between an expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance (claim 9); wherein the plurality of cross supports comprise a pair of cross supports pivotally attached to each other in a crossed manner (claim 15); wherein the plurality of cross supports further comprises a plurality of linkages (claim 16).
In the primary reference, note a chair (10) comprising: a left frame (left 35, left 48, left ½ of 47); a right frame (right 35, right 48, right ½ of 47); a left base (left 22, left 46, left ½ of 45, left 20, left 32, left 33, left 14, left 21, left 31, left 13), a right base (right 22, right 46, right ½ of 45, right 20, right 32, right 33, right 14, right 21, right 31, right 13), a left spring (49); a right spring (49); and a pliant membrane (36); the left spring extending from the left base to the left frame (see Figure 7), the left spring being configured to deflect relative to the left base and relative to the left frame to enable back and forth movement of the left frame relative to the left base between a left frame first position (broken lines) and a left frame second position (solid lines); the right spring extending from the right base to the right frame (see Figure 7), the right spring being configured to deflect relative to the right base and relative to the right frame to enable back and forth movement of the right frame relative to the right base between a right frame first positon (broken lines) and a right frame second position (solid lines); the pliant membrane being operatively connected to portions of the left and right frames such that in the use (equivalent to an expanded) position the pliant membrane is configured to provide a seating surface for supporting a user (see Figure 1);  the chair being configured such that the left and right springs collectively support the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface (see Figures 5 and 7); the chair being configured such that a user seated on the seating surface with the left and right frames in the expanded position may move back and forth to move the left and right frames relative to the left and right bases between the left and right frame first and second positions (see Figure 7).
Regarding claim 10, note the left base comprises a left base support (left ½ of 45, left 46), the left frame comprises a left frame support (left ½ of 47, left 48), the right base comprises a right base support (right ½ of 45, right 46), and the right frame comprises a right frame support (right ½ of 47, right 48).  See Figure 3.
Regarding claim 11, note the left spring is fixedly secured to the left base support and the left frame support, and the right spring is fixedly secured to right base support and the right frame support.  See Figure 3.
Regarding claim 12, note the left spring constitutes a plate or a bar, and the right spring constitutes a plate or bar.  Note “leaf springs 49”, as set forth in line 21 of column 4.  Also, note Figure 3.
Regarding claim 13, note the left base comprises a left front ground support (left 14) and a left rear ground support (13); the right base comprises a right front ground support (right 14) and a right rear ground support (right 13).
Regarding claim 14, note the left spring is fixedly secured to a forward portion of the left base and fixedly secured to a forward portion of the left frame; and the right spring is fixedly secured to a forward portion of the right base and fixedly secured to a forward portion of the right frame.  See Figures 2 and 3.
Regarding claim 17, note the chair is in a position (transitional position) between the left and right frame first and second positions, no portion of the left frame is in contact with the left base other than via the left spring, and no portion of the right frame is in contact with the right base other than via the right spring.  See Figure 7.
Regarding claim 18, note in operation, the chair is positioned on a support surface with the left and right  frames in the expanded position, the user is seated on the seating surface, the chair is in a position (transition) between the left and right frame first and second positions, no portion of the left frame is in direct contact with the left base and/or the support surface, and no portion of the right frame is in direct contact with the right base and/or the support surface.  See Figure 7.
Regarding claim 19, note the left base comprises a left rear ground support (left 13); and the right base comprises a right rear ground support (right 13).
Regarding claim 20, note the left spring is between the left frame and the left base; and the right spring is between the right frame and the right base.  See Figure 3.
Regarding claim 21, note the left spring and the left base are separate members connected (by 50) together; and the right spring and the right base are separate members connected (by 50) together.  See Figure 3.
The secondary reference teaches configuring a chair as foldable (see line 3 of column 1) and having a plurality of cross supports (front 40, 40, 46, 46 and rear 40, 40, 46, 46) being operatively pivotally connected to left and right frames (7, 7) to enable movement of the left and right frames between an expanded position (Figure 1) and a collapsed position (Figure 8), wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance; wherein the plurality of cross supports comprise a pair (40, 40) of cross supports pivotally attached to each other in a crossed manner (see Figure 3); wherein the plurality of cross supports further comprises a plurality of linkages (each member 40 and 46 is a linkage).
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing dated o the claimed invention to modify the primary reference in view of the teachings of the secondary reference by configuring the chair as foldable, and adding a plurality of cross supports that are operatively pivotally connected to the left and right frames to enable movement of the left and right frames between the use or expanded position and a collapsed position, wherein in the expanded position the left frame is spaced from the right frame at a first distance, and in the collapsed position the left frame is spaced from the right frame at a second distance, the second distance being less than the first distance (claim 9); wherein the plurality of cross supports comprise a pair of cross supports pivotally attached to each other in a crossed manner (claim 15); wherein the plurality of cross supports further comprises a plurality of linkages (claim 16).  This modification conventionally provides the chair with a folding or collapsing capability, which enhances storage or transport of the chair when not in use.

Response to Amendment/Arguments
Applicant’s response filed March 7, 2022 has been fully considered.  Remaining issues are described above.
Regarding the rejection of claims 9-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, Applicant argues that the “claims do not require the springs support the entire weight without the left and right bases”.  See lines 6 to 7 on page 12 of the REMARKS.  The Examiner disagrees.  The Examiner has not indicated that the claims require, but merely presented spring support without the left and right bases merely to illustrate that the springs are not capable of achieving the claimed limitations.  Claim 9 recites “the chair being configured such that the left and right springs collectively support the entire weight of the left and right frames and the pliant membrane with the left and right frames in the expanded position and with a user seated on the seating surface”.  See lines 27 to 29 of the claim.  It can be seen in Figure 3 that spring 210 comprises a flat plate with coplanar portions 211a, 211b, and 211c.  A corresponding spring 310 appears on the side of the chair opposite to spring 210.  See Figure 4.  A frame support 220 (320) is secured onto one end of the spring 210 (310) with a set of fasteners.  The chair frame is then mounted onto the frame support 220.  As can be seen in Figures 1-4, the length or footprint of the springs 210 and 310 are approximately 25% of the length or footprint of chair frame rails which are mounted on top of the frame supports 220 and 320.  As such, it does not appear possible that the springs 210 and 310 are physically capable of supporting the entire weight of the left and right frames without some secondary supporting structure, such as frame supports 220, 320 and/or base supports 215, 315 and bases 205, 305.  With the chair frames sitting on springs 210 and 310, even with frame supports 220, 320, the chair does not appear to be capable of remaining stable without secondary supporting members 215, 315, 205 and 305.  It is clear that the chair would tip over without these members assisting in supporting the weight of the left and right frames.  Additionally note that Figures 1-4 explicitly show at least secondary supporting members 220 and 320 as providing support between the springs and the chair frame rails.  It is clear that the springs are not physically capable of supporting the “entire weight” of the left and right frames. It is all of the structure below the chair frames that support the entire weight of the left and right frames.  The springs merely assist in supporting the entire weight of the left and right frames.
The rejection of claims 9-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been maintained.
Regarding the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057), Applicant argues that the Ayers et al (5004259) and Glass (2675057) “are non-analogous”.  See lines 17 to 18 on page 13 of the REMARKS.  The Examiner disagrees, as each of Ayers et al and Glass are from the same fields of endeavor as the instant invention.
Applicant argues that Ayers et al and Glass “both of which are directed to wheelchairs, are non-analogous are to the chair of the present application, and therefore are unable to be used in an obviousness rejection to reject the claims of the present application”.  See lines 1-4 on page 14 of the REMARKS.  The Examiner disagrees, as Ayers et al, Glass, and the instant invention are directed to portable chairs, each of which is physically capable of being used in a stationary manner.
Applicant sets forth arguments related to an ITC proceeding.  See lines 5-17 on page 14 of the REMARKS and throughout page 15 of the REMARKS.  These arguments are pertinent to the particulars of the issues in the ITC proceeding and fail to negate that Ayers et al and Glass are analogous to the instant invention at least because each is from the same field(s) of endeavor. 
Applicant argues that Ayers et al and Glass “are directed to a different field of endeavor since they relate to transportation devices in the form of wheelchairs, and not portable furniture such as the chair of the present application”.  See lines 1 to 3 on page 16 of the REMARKS.  The Examiner disagrees.  Each of Ayers et al and Glass are directed to the field of portable seating furniture, as is the instant invention.  Each device can be easily transported or conveyed to a selected location (i.e. each is portable).  In addition, each device can be used in a stationary manner (i.e. without any movement).  In addition, similar to the instant invention, Ayers et al is from the field of endeavor encompassing the provision of a spring for deflection of a seat frame when a chair is in a stationary position (see lines 6 to 7 of the abstract of Ayers et al, and paragraphs 0006 and 0008 of the instant disclosure).  Also, similar to the instant invention, Ayers et al is from the field of endeavor encompassing cantilever-spring mounted rocking seat furniture (see line 21 in column 4, and Figures 5 and 7).  In addition, similar to the instant invention, both Ayers et al and Glass are from the field of endeavor encompassing portable seating furniture with pliable seat and back members.  Such conventionally enhances portability because of the typical light weight of such seat and back members.  In addition, similar to the instant invention, Glass is from the field of endeavor encompassing laterally, collapsible folding seat furniture.  Note Figure 8.  It is clear that each of Ayers et al and Glass are from the same field of endeavor as the instant invention, and therefore are represent analogous art.  In addition, it is conventional in the pertinent art of seating to provide chairs that are portable, laterally foldable, having pliant seat and back members, and having wheeled and non-wheeled embodiments.  See e.g., U.S. Patents 8,511,747 and 8,344,272 and 4,685,725.
	Applicant argues that “Ayers and Glass are not reasonably pertinent to any particular problem faced in the present application because wheelchairs, being transportation devices, do not face the same problems as portable furniture”.  Each of Ayers et al and Glass provide seating furniture that is necessarily usable in a stationary manner.  It is likely that either device is used more often in a stationary manner than in a moving manner.  Ayers et al specifically recites use in a stationary manner.  Each device is clearly portable.  Applicant’s arguments are directed to one way of using well-known devices that are conventionally used in multiple ways.  The transporting aspect of Ayers et al and Glass necessarily renders these devices as portable.  See dictionary.com which defines “portable” as “capable of being transported or conveyed”.
	Applicant argues that the “modifying reference of Glass only relates to collapsibility and has nothing to do with back and forth movement in the manner described in the present application, and Ayers discloses a wheelchair that, while capable of rocking, first and foremost needs to effectively and safely serve as a transportation device”.  See lines 6-9 on page 16 of the REMARKS.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  It is not necessary that the modifying reference of Glass show back and forth movement in the manner described.  Glass has not been provided as showing such movement.  This is shown by the primary reference, Ayers et al, as admitted in Applicant’s argument above.  Nothing in the rejection indicates that Glass has been provided as showing such movement.  Regarding Ayers et al, the Examiner finds nothing to indicate that effective and safe stability and support is lacking in a stationary position of the seating furniture.  Ayers et al explicitly refers to this in the abstract. 
	Applicant’s arguments that Ayers et al and Glass are non-analogous to the instant invention are not persuasive.
Regarding the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057), Applicant argues that while “Ayers and Glass are both generally directed to wheelchairs, there would have been no suggestion or motivation to make the Examiner’s proposed modification, at least because doing so would have destroyed the purpose and functionality of the Ayers reference”.  See lines 20 to 21 on page 16, and lines 1 to 2 on page 17 of the REMARKS.  The Examiner disagrees.  The modification of Ayers et al in view of the conventional teachings of Glass provide a folding/collapsing aspect to the device of Ayers et al.  The modification fails to destroy the purpose or functionality of Ayers et al, but merely provides a conventional feature that has long been used in seating furniture (i.e. the ability to laterally collapse the furniture as needed).  Note e.g. U.S. Patents 2,818,910, 65,520, and 34,204.  Nothing in the combination of Ayers et al and Glass renders the primary reference as inoperable with regards to its purpose (stable portable or stationary seating) or functionality (selective moving, rocking, remaining stationary).  Throughout pages 17 to 21 of the REMARKS, Applicant describes structural elements of Ayers et al and concludes that the “proposed combination would so modify the Ayers wheelchair that it would be rendered unsatisfactory (e.g., unsafe) for its intended purpose”.  See lines 8 to 9 on page 18 of the REMARKS.  The Examiner disagrees, as incorporating the conventional collapsing feature of the secondary reference to the primary reference does not render Ayers et al as unsafe.  Folding wheelchairs have been constructed for decades and their features are well known in the art.  
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057) has been maintained.




Regarding the rejection of claims 9-21, as best understood with the above cited indefiniteness, under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057), Applicant relies on arguments as presented with regards to claim 1.  See page 21 of the REMARKS.  The Examiner’s rebuttal, as presented above, pertains to claims 9-21 as well.
The rejection of claims 9-21, as best understood with the above cited indefiniteness, under 35 U.S.C. 103 as being unpatentable over Ayers et al (5004259) in view of Glass (2675057) has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spring mounted seating furniture is shown by each of Dickie (6547206), Ward (4340250) and Larsen (1875034).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/April 27, 2022                                 Primary Examiner, Art Unit 3636